DETAILED ACTION

Remarks
This Office action is responsive to applicant’s Remarks/Arguments filed on May 24, 2022.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2015/0140438)
 	For claims 1 and 9:  Sun discloses a secondary battery electrode for a lithium ion battery comprising a mixture layer containing graphene and a secondary active material. (Sun in [0047], [0052], [0059-0060]). The graphene is conductive as it contains no more than 25 percent or less of a catechol coating ([0026]) and because it is conductive and mixed with the active material, the graphite is a conductive additive implicitly added to mix with the active material.  The graphene has a sheet structure with a width of 0.5 µm and a thickness or height of 20 nm (converting to 0.02 µm) ([0021]) so that an aspect ratio is calculated as 0.5/0.02 which is greater than 2.0, and so that it is asserted that Sun discloses an aspect ratio of the graphene of 2.0 or more 
 	Sun does not specifically disclose a method of determining the conductive material portions by (1) acquiring a mapping image and a histogram of spreading resistance values of a mixture layer portion by scanning spreading resistance microscopy, and (2) defining a lowest resistance value in the histogram as R1, sequentially accumulating frequency from R1, defining a spreading resistance value when a cumulative frequency exceeds 3% of a cumulative frequency of entire data as R2, further defining a spreading resistance value that is 10 times of R2 as R3, binarizing the mapping image with R3 as a threshold, and defining portions having a resistance value equal to or less than R3 as the conductive material portions.  However, by this limitation, claim 1 is a product-by-process claim, and the “method of determining” limitation is not given patentable weight as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as having conductive material portions in a cross section of the secondary battery having an aspect ratio of 2.0 or more.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113).  The patentability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (Id.)  
For claim 3:  Sun discloses the limitations set forth above.  Although Sun does not specifically disclose the circularity coefficient of the conductive material portions having a circularity coefficient of 0.3, claim 3 refers to the conductive material portions found by way of the process of instant claim 1.  As such, the limitations of claim 3 do not provide a positive recitation for the claims.
For claim 4:  Sun discloses the limitations set forth above.  Because the limitations of claim 4 refer to the conductive material portions found by way of the process of instant claim 1, the limitations of claim 4 also do not provide a positive recitation for the claims.
For claim 5:  Sun discloses the limitations set forth above.  Because the limitations of claim 5 refer to the conductive material portions found by way of the process of instant claim 1, the limitations of claim 5 also do not provide a positive recitation for the claims.
For claim 6:  Sun discloses the limitations set forth above.  Because the limitations of claim 6 refer to the conductive material portions found by way of the process of instant claim 1, the limitations of claim 6 also do not provide a positive recitation for the claims.
For claims 7-9:  Sun discloses the limitations set forth above.  Sun also discloses the content of graphene within the electrode material mixture as 1 part by weight to 100 parts of a battery electrode material or 1 weight percent. (Sun in [0059-0060]) 

 	Claim 2 is rejected under 35 U.S.C. 103 as being obvious under Sun et al. (US 2015/0140438) as applied to claim 1 above, in view of Suga et al. (US 2016/0294001)
 	For claim 2:  Sun discloses the limitations set forth above.  Sun does not disclose a specific resistance of 102 Ω-cm or more.  However, Suga teaches a positive electrode material with a volume resistivity (considered a specific resistivity in accord with the instant specification) in the range of 100 to 700 Ω-cm (equal to 102 to 7x102 Ω-cm). (Suga in [0014-0015])  The skilled artisan would find obvious to modify Sun with a positive electrode material with a specific resistance value in the range of 100 to 700 Ω-cm.  The motivation for such a modification is to provide excellent energy efficiency within a battery with improved output characteristics and cycle characteristics. (Id.)

Response to Arguments
Applicant's arguments filed on May 24, 2022 have been fully considered but they are not persuasive.  
Applicant submits that the method recited in claim 1 is a method for measuring the aspect ratio of the conductive material portions of the secondary battery electrode and is not a method of preparing the secondary battery electrode itself so that claim 1 is not a product-by process claim.  This argument has been fully considered but is not persuasive.  The method limitation is given the interpretation of a product-by-process feature since it is the process by which applicant determines the conductive material portions which have the claimed aspect ratio of 2.0 or more.   To this end, and as maintained in the present Office action, determination of patentability is based on the product itself and not the method by which it is produced.  As to the aspect ratio in Sun being to the graphene powder itself and not to the aspect ratio of the conductive material portions of the secondary battery electrode, this argument has been fully considered but is not persuasive.  It is maintained that graphene powder is a conductive material.  Secondly, for reasons as maintained in the present Office action, graphene as disclosed by Sun has an aspect ratio of 2.0 or more.  Applicant further submits that graphene powder itself and the aspect ratio of the conductive material portions are completely different from each other.  However, graphene powder is not precluded from the claims as a conductive material portion.  Furthermore, even if graphene stacking tends to occur in the dispersion liquid and graphene tends to segregate on the electrode surface as applicant asserts (citing [0081] and [0085] of the present application), it is not established how graphene stacking or segregation which relate to aggregates precludes an aspect ratio of an individual flaky form of graphene as otherwise disclosed by Sun. (Sun in [0021])  
Arguments to aggregates being suppressed and being undesirable have been considered but are not persuasive.  The claims are entirely silent on there being no aggregates.  At best, the claims merely recite conductive portions which have the claimed aspect ratio.  For this reason, the argument that Sun must be aggregates based on Sun being lyophilized powder which corresponds to Comparative Example 2 of the present application is not persuasive as there is no reasonable basis for aggregates being precluded from the claims.  Furthermore, Sun also employs a dispersant (Sun in [0063]) so it is reasonable to interpret Sun as actually teaching away from aggregates forming.  Notwithstanding these, Sun nonetheless has an aspect ratio of 2.0 or more.
Arguments that in claim 10 lyophilization of graphene is not used is noted.  However, claim 10 is presently withdrawn based on a restriction requirement.  As such, arguments for claim 10 including arguments to water removal as drawn from the specification are outside the scope of the pending claims.   
Applicant is reminded that a product-by-process claim is a product claim.  To this end, Sun is maintained to teach the claimed aspect ratio of 2.0 or more for conductive material portions such as graphene powder.  The graphene in Sun is not considered the same as applicant’s Comparative Example 2 as the allegation that Sun has aggregates is unfounded, and more so, Sun employs a dispersant which would reduce or eliminate aggregates and clumps from forming.  
It is noted that arguments submitted for Suga merely assert that this reference fails to remedy alleged differences in Sun.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722   

/ANCA EOFF/Primary Examiner, Art Unit 1722